AO 450 (GAS Rev 10/03) Judgment in a Civil Case FILED

United States District Court

Southern District of Georgia

i 25

— oy
if Q . A cla non

a Se

MARVIN B. SMITH, II] AND SHARON . [. OF GA
H. SMITH,

Appellants, JUDGMENT IN A CIVIL CASE

V. CASE NUMBER: ©V219-75
M. DELORES MURPHY,

Appellee.

CO Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

V1 Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of the Court entered this 30th day of March 2020, affirming the

Bankruptcy Court's decision, judgment is hereby entered. This case stands closed.

Approved by:

 

HON. LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

MV ss a 7a) ZO Scott L. Poff
aoe Clerk

Candy, Sable

(By) Deputy£lerk

Date

 

GAS Rev 10/1/03
